Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/22.  Applicant discussed the traversal during the interview on 7/25/22.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification is silent regarding the shutter having a second edge surrounding a first surface, a third surface extending from the second edge towards the second surface, the third surface being transverse to the first surface and the second surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the shutter comprises a first surface, a second edge, a second surface opposite a first surface, a third surface extending from the second edge toward the second surface, a tapered shutting portion extending past and outward from the first edge.  It is unclear as whether the tapered shutting portion is the same as the third surface.  The specification does not clarify this issue.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blind et al. (US 5,863,024).
Blind discloses a valve, comprising: 
a valve body (fig. 6);  
a first path (fig. 6, inlet channel 61) portion in the valve body (the inlet channel 61 is connected to the valve body); 
a second path (fig. 6, outlet channel 62) portion in the valve body, the second path portion extends in a first direction (see fig. 6); 
an opening surrounded by an edge of the valve body and along the second path portion (the opening includes surface 65 and the left 63; or in an alternative interpretation bot surface 65 as seen in fig. 6, 7); 
a coupling zone between the first and second path portions (the area where the shutter resides as seen in fig. 6); and 
a shutter (fig. 6, ref. 35) arranged in the coupling zone, the shutter comprises: 
a central portion (central to the shutter, ref. 31); and 
a peripheral tapered shutting portion of ferromagnetic material (arms 29 extending from peripheral areas 30 up to a central portion 31 which includes the body 35) deformable by an external magnetic field (the interpretation of claim 1, the external magnetic field is not positively claim and therefore the magnetic field can be applied at a later time.  The shutter of the instant claims must be “capable” of performing the above functions.  Bind provides an external magnetic field via a coil supply that moves the shutter which is capable of being deformed in that the structure is made of a material such as soft magnetic material for example, soft iron, ferro-silicon, ferro-cobalt or ferro-nickel), the peripheral tapered shutting portion surrounds the central portion and extends outward from the edge surrounding the opening in a second direction transverse to the first direction (the arms 29 are tapered from the body 35; col. 4, line 37- col. 5, line 9; see also fig. 11 which shows the shutter; the prior is capable of “deforming” which is interpreted as a functional limitation in the instant claim).  
Regarding claim 2, the valve according to claim 1, wherein the peripheral tapered shutting portion is deformable between an undeformed position, wherein the shutter closes the coupling zone, and a deformed position, wherein the shutter at least partially opens the coupling zone (this claim is directed to a functional limitation that describes how the shutter moves when an external magnetic field is applied. As noted above in the interpretation of claim 1, the external magnetic field is not positively claim and therefore the magnetic field can be applied at a later time.  The shutter of the instant claims must be “capable” of performing the above functions.  Bind provides an external magnetic field that moves the shutter which is capable of being deformed in that the structure is made of a material such as soft magnetic material for example, soft iron, ferro-silicon, ferro-cobalt or ferro-nickel).  
Regarding claim 4, the valve according to claim 1, wherein the shutter (fig. 6) comprises a major base surface (31) and a minor base surface (35) opposite to the major base surface.  
Regarding claim 5, the valve according to claim 1, wherein the shutter is generally frustoconical (fig. 6), frustopyramidal (fig. 6), or a frustoprismatic-shaped.  
Regarding claim 6, the valve according to claim 4, wherein the coupling zone is T-shaped (fig. 6 shows a T shaped coupling zone), the opening faces a wall (wall located at the left 63) of the first path portion, and the shutter is arranged along the first path portion (61) and closes the opening when peripheral tapered shutting portion is undeformed (fig. 6, undeformed is a functional limitation which does not provide any further structure to the instant claim).  
Regarding claim 7, the valve according to claim 6, wherein the major base surface of the of the shutter closes the opening when in peripheral tapered shutting portion is undeformed, and the minor base surface of the shutter faces the wall of the first path portion (fig. 6 shows the major base surface 31 closing the opening as defined by the surface 65 and the left notch 63.  The minor base portion 35 faces the first past portion 61).  
Regarding claim 8, the valve according to claim 7, wherein the minor base surface (35) of the shutter is arranged against the wall of the first path portion (first path portion 61 has a wall at either 63 in fig. 6).
Regarding claim 9, the valve according to claim 7, wherein the minor base surface of the shutter is fixed to a base portion (the shutter rests and is therefore fixed to a base portion at ends 6 via gravity.  Applicant has not claimed a structure which requires the shutter to be fixed to the base portion).  
Regarding claim 10, the valve according to claim 9, wherein the base portion is in contact with the wall of the first path portion.  
Regarding claim 11, the valve according to claim 1, comprising a peripheral ribbing  adjacent to the edge of the opening, the peripheral ribbing surrounds the opening (see fig. 6, ref. 63 which is adjacent to the edge of the opening), and the peripheral ribbing projects into the first path portion (the first path portion extends at 61 and the ribbing is seen at 63), wherein the shutter is compressed between the wall of the first path portion and the peripheral ribbing when the peripheral tapered portion is undeformed (the shutter 35 is compressed at the wall of the first path portion and the peripheral ribbing 63 as shown in fig. 6).  
Regarding claim 12, the valve according to claim 6, wherein the valve body comprises a first part (fig, 11, ref. 27) and a second part (60), the first part housing the second path portion (70 is shared with substrate 60 and 72) and the opening (63), and the second part (60) coupled to the first part (27) and, the first path portion is between the first part and the second part (see fig. 11) which shows the first path portion between the first part (27 and 60).

Regarding claim 13, Blind discloses a valve group comprising: 
a valve body (fig. 6 or 11);  
a first path (fig. 6, 64) portion in the valve body (64 is connected to the valve body); 
a second path (fig. 6, channel 64) portion in the valve body, the second path portion extends in a first direction (see fig. 6); 
an opening (opening at 64) surrounded by an edge (edge 65) of the valve body and along the second path portion (the opening includes edge 65); 
a coupling zone between the first and second path portions (the area where the shutter resides as seen in fig. 6); and 
a shutter (fig. 6, ref. 35/31/29) arranged in the coupling zone, the shutter comprises: 
a first surface (bottom surface 35 of shutter) having a first surface area (bottom surface of shutter); 
a second edge (edge to the left and right of the bottom) surrounding the first surface; 
a second surface (exposed surface of structure 31) opposite to the first surface (exposed surface of structure 31 which has an outer surface and both surface area opposite each other), the second surface (surface of 31) having a second surface area greater than the first surface area (the exposed surface of structure 31 is larger than the exposed bottom surface of 35), and the second surface completely overlapping the opening (opening created at 64 between edges 65 as seen in fig 6 and 7 is closed by the second surface 31); 
a third surface (sidewalls of shutter between 31 and 35 which has a surface) extending from the second edge towards the second surface (see fig. 6 and 8), the third surface being transverse to the first surface and the second surface (see fig. 6 and 8); 
a tapered shutting portion of ferromagnetic material deformable by an external magnetic field (fig. 6, ref. 31, 35), the tapered shutting portion extending from the third surface to the second surface, and the tapered shutting portion extending past and outward from the first edge (this limitation is directed to an intended use limitation in that this configuration of the tapered shutting portion is when the shutter is in a deformable state); 
a magnetic actuator (a magnetic coil is outside of the valve and is turn on to actuate the shutter within the valve) arranged outside of the valve and configured to produce the external magnetic field (this limitation does not further structurally limit the instant claim.  Blind discloses a magnetic actuator to produce a magnetic field to actuate the shutter).  
Regarding claim 14 the valve group according to claim 13, wherein the magnetic actuator selectively comprises an electromagnet (electromagnetic coil is disclosed) or a permanent magnet mobile towards and away from the valve.  
Regarding claim 15, the valve group according to claim 13, wherein the, the coupling zone is T-shaped, the opening faces a wall of the first path portion, and the shutter is arranged along the first path portion and closes the opening when the tapered shutting portion is undeformed (see fig. 6 which shows an opening at 24 area which is closed by the shutter and forms a T).  
Regarding claim 16, the valve group according to claim 15, wherein the second surface of the shutter closes the opening when the tapered shutting portion is undeformed, and the first surface of the shutter faces the wall of the first path portion (see fig 6 which shows the first surface as 31 which contacts the opening edges at 65).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blind et al. (US 5,863,024) in view of Cheng et al. (US 2009/0137874).
Bind discloses the tapered shutter portion can be made of soft-iron, ferro-silicon.  
Bind does not teach the peripheral tapered shutting portion of the shutter comprises a rubber membrane incorporating particles of material that is attracted to the external magnetic field. 
Cheng teaches a polymer microvalve with magnetic particles included therein.  The valve is actuated by an external magnetic field to deform the valve up and down as seen in fig. 1a-1b to allow fluid to flow from an inlet past the valve and then to an outlet.  Cheng discloses silicon rubbers such as polydimethylsiloxane (PDMS) (claims 1-6).  Cheng is in analogous art in the microfluidic devices.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Bind to employ rubber such as PDMS in the shutter as it is well known to be a deformable substrate as taught by Cheng.   

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797